           Case 3:19-cv-06153-BHS-TLF Document 154 Filed 09/24/20 Page 1 of 7




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     M. L.,                                           CASE NO. C19-6153 BHS-TLF
 8
                              Plaintiff,              ORDER DENYING
 9            v.                                      DEFENDANTS’ OBJECTIONS

10   CRAIGSLIST INC, G6 HOSPITALITY
     LLC, WYNDHAM HOTELS AND
11   RESORTS INC, 2005 INVESTORS
     LLC,
12
                              Defendants.
13

14            This matter comes before the Court on the order modifying protective order
15   (“Protective Order”) of the Honorable Theresa L. Fricke, United States Magistrate Judge,
16   Dkt. 143, and Defendant craigslist, Inc.’s (“craigslist”) objections, Dkt.146, and
17   Defendant Wyndham Hotels & Resorts, Inc.’s (“Wyndham”) objections, Dkt. 144, to the
18   Protective Order.
19

20

21

22


     ORDER - 1
           Case 3:19-cv-06153-BHS-TLF Document 154 Filed 09/24/20 Page 2 of 7




 1                           I.      Factual and Procedural Background

 2          On May 15, 2020, Plaintiff M.L. (“Plaintiff”) filed a motion for a protective

 3   order. 1 Dkt. 97. On May 29, 2020, Defendant G6 Hospitality responded, Dkt. 104,

 4   Wyndham responded, Dkt. 108, and craigslist responded, Dkts. 112 & 114. On June 15,

 5   2020, Judge Fricke heard oral argument on the issues of the competing protective orders.

 6   Dkt. 126. On June 18, 2020, Judge Fricke issued a proposed Protective Order. On July 1,

 7   2020, craigslist responded, Dkt. 130, Wyndham responded, Dkt. 131, Defendant 2005

 8   Investors LLC responded, Dkt. 133, and Plaintiff responded, Dkt. 134, to the proposed

 9   order. On July 8, 2020, Judge Fricke issued a Protective Order. Dkt. 136.

10          On July 22, 2020, Plaintiff requested clarification or modification of provision

11   3(c)(11) of the protective order. Dkt. 137 at 1. Provision 3 concerns the protection of

12   Plaintiff’s identity regarding discovery and case preparation. Dkt. 135 at 2. Section

13   3(c)(11) of the original protective order provided that “[t]he Parties may disclose

14   Plaintiff’s true identity to the following: any potential, anticipated, or actual fact witness,

15   and their counsel, but only to the extent Plaintiff’s true identity will assist the witness in

16   recalling, relating, or explaining facts.” Id. at 4. Plaintiff argued in her request for

17   clarification or modification that the scope of protection of her identity in the provision

18   3(c)(11) failed to accomplish the goals stated in § 2 of the Protective Order. Dkt. 137 at 2

19   (finding a “compelling interest in Plaintiff’s privacy, and safety, and that protective order

20
            1
              On May 15, 2020, Defendants each filed their own motions for protective order. Dkts.
21   90, 92, 93, 97. Plaintiff’s motion for a protective order solely addressed the issue of safeguarding
     her identity, see Dkt. 97 at 7–8, and so the Court will only provide the relevant procedural and
22   factual history as to her motion.



     ORDER - 2
           Case 3:19-cv-06153-BHS-TLF Document 154 Filed 09/24/20 Page 3 of 7




 1   is necessary in order for Plaintiff to avoid having the sex trafficking perpetrator(s) obtain

 2   information about her identity . . . .”). Furthermore, Plaintiff argued that the intended

 3   protection was made useless by allowing uninhibited disclosure of her identity because

 4   provision 3(c)(11) did not make clear whether Defendants were permitted to disclose her

 5   identity to her trafficker(s) or her traffickers’ affiliate(s). Id. at 4.

 6          On July 29, 2020, Wyndham responded to Plaintiff’s request for modification,

 7   Dkt. 138, to which the other Defendants joined, Dkts. 139, 140, 141. Defendants objected

 8   to the modification, arguing that any modification would inhibit their ability to

 9   investigate and prepare their case and that Plaintiff had not shown good cause warranting

10   a modification. Dkt. 138 at 4. Judge Fricke found Plaintiff’s concerns over her identity

11   and Defendants’ concerns over their ability to investigate were both reasonable. Dkt. 143

12   at 3. Judge Fricke thus modified the order to fulfill the goal of preventing Plaintiff’s “sex

13   trafficking perpetrator(s) obtain information about her identity,” while also allowing

14   defendants a reasonable recourse to disclose her identity if necessary. Id. at 3–4. The

15   Protective Order thus modified the existing § 3(c)(11) to be stricken and replaced in full

16   as follows:

17          (11) any potential, anticipated, or actual fact witness, and their counsel, but
            only to the extent plaintiff’s true identity will assist the witness in recalling,
18          relating or explaining facts—except that plaintiff’s true identity must not be
            disclosed to plaintiff’s known trafficker(s) or plaintiff’s traffickers’ known
19          affiliate(s), unless the parties follow the procedures in sub-paragraph (12)
            below;
20
            (12) plaintiff’s known trafficker(s) or plaintiff’s traffickers’ known
21          affiliate(s) and their counsel, but only to the extent plaintiff’s true identity
            will assist the witness in recalling, relating or explaining facts; such
22          disclosure is authorized only if the party requests and obtains a Court order


     ORDER - 3
           Case 3:19-cv-06153-BHS-TLF Document 154 Filed 09/24/20 Page 4 of 7




 1          before making any disclosure. The moving party must file a motion
            describing the circumstances to the Court. Before filing a contested motion,
 2          the parties must first meet and confer, and if they reach agreement, they
            may submit a stipulated motion to the Court requesting such an order;
 3
            (13) the parties are prohibited from disclosing plaintiff’s true identity to any
 4          person or entity other than those listed in this Protective Order. If the
            parties believe they have good cause to make a disclosure that is not
 5          authorized under the terms of this Protective Order, they may bring a
            motion to the Court for an order allowing disclosure.
 6
     Id. at 4–5.
 7
            On August 17, 2020, Wyndham filed objections to the Protective Order,
 8
     Dkt. 144, and craigslist filed objections, Dkt. 146.
 9
                                      II.     Discussion
10
            When a party files objections to a nondispositve order, the “district judge in the
11
     case must consider timely objections and modify or set aside any part of the order that is
12
     clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a).
13
            Wyndham and craigslist challenge the Protective Order as contrary to law because
14
     Plaintiff did not make a specific showing of good cause, Dkt. 144 at 12–13; Dkt. 146 at
15
     13–14, and because the Protective Order impedes an investigation and forces disclosure
16
     of work product, Dkt. 144 at 13–17; Dkt. 146 at 9–13. Wyndham also argues that
17
     Plaintiff’s safety concerns should be addressed by law enforcement, rather than through a
18
     protective order. Dkt. 144 at 17–18. Craigslist additionally argues that paragraphs
19
     3(c)(11) and (12) depart from protective orders entered in similar cases, which warrants
20
     the Court to strike the paragraphs and reinstate the original paragraph 3(c)(11). Dkt. 146
21
     at 14–16.
22


     ORDER - 4
           Case 3:19-cv-06153-BHS-TLF Document 154 Filed 09/24/20 Page 5 of 7




 1          Both Wyndham and craigslist argue that the Protective Order is contrary to law

 2   because Plaintiff did not show good cause to warrant modification. Under Federal Rule of

 3   Civil Procedure 26(c), a protective order may be granted upon a showing of good cause:

 4   “The court may, for good cause, issue an order to protect a party or person from

 5   annoyance, embarrassment, oppression, or undue burden or expense . . . .” Fed. R. Civ. P.

 6   26(c). A party requesting a protective order bears the burden of showing that specific

 7   harm or prejudice will occur if no order is granted. Foltz v. State Farm Mut. Auto. Ins.

 8   Co., 331 F.3d 1122, 1130 (9th Cir. 2003). Broad allegations of harm, unsubstantiated by

 9   specific examples or articulated reasoning, do not satisfy the Rule 26(c) test. See id.

10          Wyndham and craigslist argue that Plaintiff’s request for modification of the

11   protective order was done without a showing of specific examples of risk of harm,

12   rendering the Protective Order contrary to law. However, Judge Fricke found that the

13   “allegations in the Amended Complaint are sufficient to show the severity of the potential

14   harm is immense, and the Plaintiff’s fear of harm if these individuals find out who she is,

15   or where she works, or where she resides, is reasonable.” Dkt. 136 at 2. Plaintiff has

16   shown a risk of harm, and she provided articulated reasoning in her request for

17   modification as to why the original protective order was insufficient in carrying out the

18   goal of protecting Plaintiff. Wyndham and craigslist do not argue that Plaintiff’s

19   reasoning was not well articulated, but rather singularly focus on how she did not provide

20   new, specific threats of harm to warrant modification. Wyndham and craigslist overlook

21   that the test for a protective order is in the disjunctive. A new showing of harm is not

22   required for modification; rather the allegation of harm must be substantiated by specific


     ORDER - 5
           Case 3:19-cv-06153-BHS-TLF Document 154 Filed 09/24/20 Page 6 of 7




 1   examples or articulated reasoning. See Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d

 2   470, 476 (9th Cir. 1992). Therefore, Judge Fricke was correct to find that Plaintiff’s

 3   request for modification was done for good cause because the request included articulated

 4   reasoning explaining why the original protective order did not accomplish the goals in

 5   protecting her identity from her trafficker(s) or their affiliate(s). On this issue, the Court

 6   finds that the Protective Order is not contrary to law.

 7          Wyndham and craigslist further object to the Protective Order as clearly erroneous

 8   or contrary to law because it impermissibly forces disclosure of attorney work product

 9   and because it impairs the ability to investigate and defend against Plaintiff’s claims.

10   Judge Fricke did find these concerns about investigations and work product reasonable

11   and balanced Plaintiff’s safety concerns against Defendants’ need to disclose her identity

12   in furtherance of their investigation and defense. Dkt. 143 at 3–4. Wyndham and

13   craigslist fail, however, to explain why Judge Fricke’s consideration was clearly

14   erroneous or contrary to law. Defendants do not have to disclose to the Court and to

15   Plaintiff every time they seek to interview Plaintiff’s trafficker(s) or the traffickers’

16   affiliate(s). By the plain language of the Protective Order, the moving party seeking to

17   disclose Plaintiff’s identity to trafficker(s) or affiliate(s) must file a motion describing the

18   circumstances to the Court. Id. at 4. This term is not as onerous as Wyndham and

19   craigslist contend, and the Court finds that such a modification is not clearly erroneous or

20   contrary to law by impairing an investigation or disclosing work product. Indeed, Judge

21   Fricke carefully and thoughtfully balanced the concerns of all parties in the modification.

22


     ORDER - 6
           Case 3:19-cv-06153-BHS-TLF Document 154 Filed 09/24/20 Page 7 of 7




 1          Moreover, Wyndham’s argument that Plaintiff has recourse through law

 2   enforcement and the Trafficking Victims Protection Reauthorization Act (“TVPRA”) is

 3   unfounded. While it is true that the TVPRA stays civil actions during the pendency of a

 4   criminal action arising out of the same occurrence in which the claimant is a victim, 18

 5   U.S.C. § 1595(b)(2), it is unclear how Plaintiff’s election to pursue a TVPRA civil claim

 6   or request for a protective order, as is her right, renders the Protective Order clearly

 7   erroneous or contrary to law. It is additionally unfounded that the Court should strike

 8   paragraphs 3(c)(11) and (12) from Protective Order because it departs from other

 9   protective orders in similar cases. Craigslist argues that, because other courts in similar

10   cases have required the plaintiff to move to object to the disclosure of her identity, the

11   Court should alter the Protective Order here. But craigslist does not show how the similar

12   cases and protective orders result in the Protective Order being clearly erroneous or

13   contrary to law. Judge Fricke acted within her discretion, as did the other District Court

14   judges in the cited similar cases, in balancing the parties’ competing interests and issuing

15   the modified Protective Order.

16          Therefore, the Court DENIES Defendants Wyndham’s and craigslist’s objections.

17          Dated this 24th day of September, 2020.

18

19

20
                                                ABENJAMIN H. SETTLE
                                                 United States District Judge

21

22


     ORDER - 7
